Tuesday        25th

               June, 1996.



Donald F. Collins,                                           Appellant,

 against      Record No. 1053-94-1
              Claim No. 161-30-30

Department of Alcoholic Beverage Control, et al.,            Appellees.

                         Upon a Rehearing En Banc

       Before Chief Judge Moon, Judges Baker, Benton, Coleman,
             Willis, Elder, Bray, Fitzpatrick and Overton


               Karen M. Rye for appellant.

               W. Mark Dunn, Assistant Attorney General
               (James S. Gilmore, III, Attorney General;
               Gregory E. Lucyk, Senior Assistant Attorney
               General, on brief), for appellees.



            In Collins v. Dept. of Alcoholic Beverage Control, 21 Va.

App. 671, 467 S.E.2d 279 (1996), a majority of a panel of the Court

affirmed the decision of the Workers' Compensation Commission.

Collins' petition for rehearing en banc was granted and heard on June
10, 1996.   For the reasons stated in the panel's majority opinion, we

affirm the decision of the commission, and the stay of this Court's

February 20, 1996 mandate is lifted.

            Judge Elder concurs in the result based on imposition only.

 Judges Benton and Fitzpatrick would reverse the decision of the

commission for the reasons stated in the dissenting opinion of the

original panel decision.     See id. at 681-87, 467 S.E.2d at 284-87

(Benton, J., dissenting).
          This order shall be published and certified to the Virginia

Workers' Compensation Commission.

                          A Copy,

                               Teste:

                                         Cynthia L. McCoy, Clerk

                               By:

                                         Deputy Clerk